Citation Nr: 1617021	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  15-16 089	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a September 2011 Board of Veterans' Appeals decision which denied a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and granted a total rating based on unemployability due to service connected disability (TDIU).

(The issues of whether there was CUE in a regional office rating decision and entitlement to an effective date earlier than May 18, 2010 for TDIU are addressed in a separate Board decision.)


REPRESENTATION

Moving party represented by:  Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Samadani, Counsel


INTRODUCTION

The moving party had active military service from June 1972 to June 1973.

This matter come before the Board of Veterans' Appeals (Board) on motion by the Veteran alleging CUE in a Board decision dated on September 19, 2011.

The issues of service connection for conversion disorder and entitlement to an earlier effective date for entitlement to service connection for PTSD and esophageal/stomach disorders was raised in a January 2012 statement and an August 2015 statement by the Veteran.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1. In a final decision dated on September 19, 2011, the Board granted entitlement to TDIU and did not refer TDIU for extra-schedular consideration.
 
 2. There was a tenable basis for the Board's September 19, 2011 decision.


CONCLUSION OF LAW

The September 2011 Board decision granting of TDIU without referral extraschedular consideration was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veterans Claims (Court) has held that reversal or revision of prior decisions due to CUE is not a claim but a collateral attack on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of the Veterans Claims Assistance Act of 2000 (VCAA) and consequently, the notice and development provisions of the VCAA do not apply in CUE adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Pertinent Evidence

In June 2008, the Veteran filed a motion for reconsideration of the Board's May 2008 decision due to clear and unmistakable error.  The October 2008 Board decision vacated its May 2008 decision and remanded the issue of service connection for acquired psychiatric disorder.  Therefore, the motion for reconsideration and to revise the Board's May 2008 decision on the basis of CUE was thus moot.

In March 2005, the Veteran reported that chronic pain prevented him from gainful employment.  He also reported that he felt the same way mentally as he did when he was discharged from the military.  At the time of his treatment, he was anxious, irritable but he denied suicidal or homicidal ideation.  He reported suspiciousness to people and his memory was grossly intact.  He was caring for his mother who had Alzheimer's disease.

In March 2005, he reported an increase in chronic back and foot pain.  

In April 2005, he reported that he taking care of his elderly mother who had Alzheimer's disease.  His mood was anxious and irritable but he had no reports of suicidal or homicidal thoughts.  

On April 27, 2005, the Veteran filed a claim for conversion disorder, hysterical reaction and depression.  

In May 2005, the Veteran reported an increase in chronic back pain and foot pain.  

In June 2005, a VA treatment record noted that he was mildly depressed.

A September 2005 VA treatment record notes that the Veteran had 17 years of education which included an associate's degree and one additional year of college.  The Veteran had a history of violent behavior but he reported that he is not violent now unless triggered and then he loses control.  He did not have suicidal thoughts, but he had them in the past.  He reported that his occupation was an iron worker but he last worked three years ago.  He reported that he cannot work due to his medical problems and because he has difficulty getting along with others.  He had been doing volunteer work because he likes to help people.  He had worked for the volunteer fire fighter since 1998 and as a first responder.  He was diagnosed with PTSD. 

Treatment records from January 2006 to February 2007 showed treatment for arthritis of cervical and lumbar spine, benign prostatic hypertrophy, rhinitis, GERD PTSD, depression and history of conversion disorder, and lead exposure and bird shot fragments in body.

An October 2006 VA Mental Impairment Questionnaire conducted by Dr. M. noted that the Veteran had an anxiety disorder and complete inability to function independently outside of his home.  The examiner evaluated his mental abilities and aptitudes needed to do unskilled work and determined that for the vast majority of these tasks, the Veteran had no useful ability to function.  For skilled work, the Veteran was found by the examiner to have no useful ability to function.  As for particular types of jobs, the Veteran was found to either be unable to meet competitive standards or have no useful ability to function.

In his November 2006 claim, the Veteran reported that he could not work due to PTSD, conversion disorder, degenerative disc disease, joint deformity of the right arm, and right foot, hernia, nerve problems and chronic fatigue.

In a December 2006 statement, the Veteran reported that he had not worked since 2003 due to rhinitis, hallux rigidus, and mood disorder.  Also in December 2006, the Veteran reported that he could not work due to rhinitis, allergies, hallux rigidus, mood disorder, PTSD, degenerative disc disease (DDD), low back pain, depressive disorder, memory loss, arthralgia in joints, foot pain, hypercholesterolemia, limited rotation of motion, dyspepsia, urinary obstruction, impotence, and general pain.  

In a March 2007 rating decision, the RO granted nonservice-connected pension.

The claims file shows VA treatment for psychiatric disorders from August 2007 through June 2010 VA. 

In November 2008, the Social Security Administration granted the Veteran disability benefits effective February 26, 2005.

In a September 2009 decision, the Board granted service connection for PTSD.  

In October 2009, the RO granted service connection for PTSD and assigned a 50 percent evaluation effective September 27, 2005.  

The Veteran filed a claim for TDIU in November 2010.

In November 2009, the Veteran filed for an increased evaluation for PTSD as it continued to progressively worsen.

A May 2000 protective order notes that the Veteran had to stay 200 yards away from his child.

In January 2010 the Veteran was afforded a VA examination for his PTSD.  A Global Assessment of Functioning (GAF) score of 50 was assigned.  The Veteran had persistent symptoms of increased arousal including difficulty falling or staying asleep, difficulty concentrating and irritability or outbursts of anger.  The disturbance causes distress or impairment in social, occupational or other areas of functioning.  He had difficulty maintaining establishing and maintaining effective work/school and social relationships because of PTSD.

In September 2010, the Veteran was afforded a QTC (fee based) examination for his esophagus condition and stomach condition.  The RO granted service-connection for esophageal dysmobility, sliding hiatal hernia with reflux and gastritis in a September 2010 rating decision and assigned a 30 percent evaluation effective May 18, 2010.  

The Veteran filed for an increased compensation based on unemployability in July 2010.  He added to his application and resubmitted it in November 2010.  He noted that he was unemployable because of his stomach and esophagus problems and PTSD.  He reported that he had not worked since January 2003.

In September 2011, the Board denied an initial disability evaluation in excess of 50 percent for PTSD but granted entitlement to a TDIU.  The Board found that the Veteran was unemployable, as his PTSD was the main reason that he could not obtain and maintain a job.  First, the Board found that the Veteran met the minimum percent rating because he had a disability evaluation of 50 percent for PTSD and a 30 percent evaluation for service-connected esophagus/stomach disability which resulted in a combined rating of 70 percent.  See 38 C.F.R. § 4.25. Favorable evidence referred to by the Board in its analysis included the finding of disability by the Social Security Administration (the Veteran was found disabled since February 26, 2005), an October 2006 VA Mental Impairment Questionnaire and a January 2010 VA QTC (fee based) psychiatric examination.  As the Board was granting a TDIU based on PTSD, the Board found it was unnecessary to provide an analysis of whether an extraschedular rating for PTSD because TDIU was based largely on the evidence showing that the Veteran's service-connected PTSD causes significant interference with employment.


Analysis

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b). 

In the implementing regulation, CUE is defined as a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a). 

A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c). 

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  (2) The Secretary's failure to fulfill the duty to assist.  (3) A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 

In other cases prior to promulgation of this regulation, the U. S. Court of Appeals for Veterans Claims (Court) has defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). 

The Court has also held that a finding that there was such error "must be based on the record and the law that existed at the time of the prior . . . decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). 

The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a). 

The Veteran claims that the Board made a clear and unmistakable error in not stating an effective date for TDIU.  The Veteran also claims that the Board made clear and unmistakable error in not addressing extra-schedular ratings in its September 2011 decision and not referring TDIU on an extraschedular basis.

Here, the Board finds that the Board was not required to assign an effective date for TDIU.  The issue before the Board was entitlement to TDIU.  The Board granted entitlement to TDIU and did not assign an effective date.  

The Veteran argues that the Board committed CUE in the not addressing extraschedular ratings in the September 2011 decision and not referring TDIU on an extraschedular basis.  In the introduction of the September 2011 decision, the Board noted the issue of entitlement to TDIU was currently pending adjudication before the RO.  The Board found that since TDIU entitlement also is considered part and parcel to the first issue on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board considered it in the September 2011 decision.  The record shows that the Veteran met the schedular requirement for 38 C.F.R. § 4.16(a) beginning May 18, 2010, the date he was granted a 30 percent evaluation for esophageal dysmobility and sliding hiatal hernia with reflux.  The Board granted entitlement to TDIU but did not assign an effective date.  The RO granted TDIU as of the day the Veteran met the schedular requirement under § 4.16(a).  

The Veteran has not alleged an error of fact or law in the September 2011 Board decision, to the extent that it granted TDIU and did not address referral for an extraschedular consideration.  The Veteran claims that the effective date for TDIU should be September 27, 2005, the date of entitlement for service connection for PTSD and the Board committed CUE when it did not refer the TDIU claim for extraschedular consideration for the period from September 27, 2005 to May 17, 2010.  In this regard, the Board does not necessarily dispute that there is favorable evidence of record supporting the assignment of a total rating on an extraschedular basis prior to May 18, 2010.  However, as discussed above, there is also contemporaneous evidence of record from which the Board could reasonably conclude that he was unemployable primarily due to disabilities other than PTSD prior to that date, and that it was not until May 18, 2010, that his PTSD was shown to be of such severity as to warrant a total rating based on unemployability.  To engage in this analysis, the Board would have to engage in reevaluating each piece of evidence of record to determine how probative it is, in pursuit of reaching its own conclusion as to whether the Veteran's PTSD warranted a total rating on an extraschedular basis.  Such an inquiry requires weighing and evaluating evidence which, as stated above, cannot constitute a valid claim of CUE. 

Although the Board did not discuss the applicability of 38 C.F.R. § 4.16(b) or the possibility of referring the TDIU appeal for extraschedular consideration, this does not constitute CUE.  In this case, the determination of whether to refer a TDIU claim for extraschedular consideration is based upon a weighing and evaluation of the evidence of record, which does not rise to the level of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Even if the Board determined that the Board failed to remand the issue of extraschedular consideration for TDIU to the RO, this is indeed an error of law, the Board cannot find that it would have manifestly changed the outcome of the appeal, since it is the Director of Compensation and Pension Service who makes the initial determination regarding the applicability of extraschedular criteria.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  This involves a weighing of the evidence of record which, as noted above, does not constitute CUE.

Therefore, neither the Veteran's contentions nor the Board's review of the record suggests that, based on the record and law that existed at the time of the September 2011 decision, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; and any error was "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Damrel, 6 Vet. App. at 245, citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

For all the above reasons, the Board finds that the Board's determination on September 19, 2011 to grant entitlement to TDIU and not address extraschedular consideration did not constitute CUE.  The September 19, 2011 Board decision was reasonably supported by the evidence then of record and the law in effect at the time.  The appeal is denied.

In light of the above discussion, the Board has determined that there is no evidence that the Board applied the law or regulation in an erroneous manner, or that there was relevant evidence not considered.  Accordingly, clear and unmistakable error in the Board's September 19, 2011 decision that granted TDIU but not refer it for extraschedular consideration has not been established.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400 to 20.1411 (2016).




ORDER

The Board having determined that no CUE exists in the September 2011 Board decision which denied entitlement to a rating in excess of 50 percent for PTSD and granted entitlement to TDIU, the motion is denied.



                       ____________________________________________
	A. C. MACKENZIE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



